06/16/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0227


                                        DA 22-0227
                                    _________________

STATE OF MONTANA,

             Plaintiff and Appellee,
      v,
                                                                    ORDER

KRISTI DIFULVIO,

             Defendant and Appellant.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s Opening brief
filed electronically on June 15, 2022, this Court has determined that the brief does not
comply with Rule 12 and must be supplemented as provided below.
       Pursuant to M. R. App. P. 12(1)(i), appellants must attach to an opening brief an
“appendix that includes the relevant judgment, order(s), findings of fact, conclusions of
law, jury instruction(s), ruling(s), or decision(s) from which the appeal is taken together
with any written memorandum or rationale of the court.” Appellant Kristi Difulvio’s
Opening Brief did not include an appendix or the relevant document(s). Accordingly,
while the Court accepts filing of her Opening Brief, the Court orders Difulvio to file an
appendix including the relevant document(s) from which she appeals.
Therefore,
       IT IS ORDERED that the Appellant shall electronically file with the Clerk of this
Court an appendix including the relevant document(s) from which her appeal is taken
within ten (10) days of the date of this Order with the Clerk of this Court.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.



                                                                               Electronically signed by:
                                                                                James Jeremiah Shea
                                                                          Justice, Montana Supreme Court
                                                                                    June 16 2022